DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on and 05/03/2019  
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 09/17/2019, 07/26/2019 and 05/03/2019 have. been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second cathode and the second anode as well as wherein the second region of the first anode is placed in contact with the second region of the second anode and wherein the contact tab is coupled to at least one of the second regions of the anodes  must be shown or the feature(s) canceled from the claim(s).  Additionally, no numerals for said second anodes and second cathodes provided in the instant Specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-6,  and 12-16  are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over JP 2009176917 to  Miwa (Miwa, machine translation) as evidenced by JP200718874 to Kawai.
Regarding claim 1, Miwa discloses a battery (Title),   comprising a housing (Id, Fig. 5, 100, Fig 5B),  defining an electrochemical zone, at least one electrode that comprises a conductive substrate (11p, 11n), wherein the substrate comprises a first region in the electrochemical zone and a second region (12p, 12n)  that protrudes from the electrochemical zone (Fig. 5A, 5B), and a contact tab (40d)  that is coupled to the second region, wherein the ratio of the width of the second region to the width of the contact tab is greater than 1 (Fig. 5A, 5B). Even if drawing of Miwa are not scaled, one skilled in the art can easily recognized that  a width of the second region is exceed a width of the contact tab and such the ratio the ratio of the width of the second region to 
 Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make to make the width of the second region is bigger than the width of the contact tab and such the ratio the ratio of the width of the second region to the width of the contact tab is greater than 1 since it was known in the art that as evidenced by Kawai (Fig. 9). (MPEP 2144.03 (A-E)).
Regarding claim 4, Miwa discloses that t width of the second region is exceed a width of the contact tab the width of the second region is less than or equal to the width of the first region (Fig. 5A and 5B). 
Regarding claims 5, 6, Kawai discloses a metal foil as conductive substrate (para10).
Regarding claims 12  and 13, 
Regarding claim 15, Miwa discloses bag-shaped outer package (reads on pouch, para 2).
Regarding claim 16, Miwa discloses the battery comprising  the battery electrochemical battery comprising a housing defining an electrochemical zone, at least one electrode that comprises a conductive substrate, wherein the conductive substrate comprises a first region in the electrochemical zone and a second region that protrudes from the electrochemical zone, and coupling a contact tab to the second region, wherein the ratio of the width of the second region to the width of the contact tab is greater than 1 (See rejection of claim 1 above),ice, structurally similar to  the claimed battery and as such fully capable to removing heat from electrochemical cell
Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over JP 2009176917 to Miwa.
Regarding claims 2 and 3, Miwa discloses the invention as discussed above as applied to claim 1 and incorporated therein. Miwa discloses that the width of the second region is exceed a width of the contact tab  does not expressly discloses wherein the ratio of the width of the second region to the width of the contact tab is from greater than 1:1 to 7:1  or 2:1 to 5:1. However since  the criticality claimed ratios- a position claimed by Applicant is not supported by any showing of criticality of ratios  in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Kawai  it would have been obvious top those skilled in the art at the time the invention was filed to optimize the ratio of the width of the second region to the width of the .
Claims 7 and 8 are   rejected under 35 U.S.C. 103 as being unpatentable over JP 2009176917 to Miwa in view  of US 20100310910  to Huang. 
Regarding claims 7 and 8, Miwa discloses the invention as discussed above as applied to claim 1 and incorporated therein. Miwa does not expressly discloses wherein at least one anode that comprises a sheet of lithium foil and wherein the contact tab is formed from nickel foil, and the nickel foil is coupled to the sheet of lithium foil by a weld. 
Huang teaches an electrochemical cell (a battery) wherein an anode comprises a lithium foil and a lead made from nickel strip (reads on foil) welded on a surface of the lithium foil (para 60). Therefore such structural design is well known in the art and widely used for lithium batteries.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one anode in the battery of Miwa by using lithium foil as active material with welded nickel lead, because, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Claims 9- 11 are   rejected under 35 U.S.C. 103 as being unpatentable over JP 2009176917 to Miwa in view of JP200718874 to Kawai (machine translation).
Regarding claims 9 and 19, Miwa discloses the invention as discussed above as applied to claim 1 and incorporated therein. Miwa does not expressly discloses wherein at least one cathode that comprises a current collector in the form of a sheet of aluminum foil, whereby a cathode active material is deposited onto at least part of the first region of the sheet of aluminum foil, herein the cathode active material comprises a matrix comprising an electroactive sulphur material and an electrically conductive material.  Kawai teaches a bipolar battery where the cells are laminated in an aluminum lamination sheet (29). The positive electrode active material layer (13) is formed in one surface of the collector (11), and the negative-electrode active material layer (15) is formed on the other surface thereof. The positive and negative active material layers of two adjacent collectors are separated by the electrolyte layer (17). The positive-electrode side outermost-layer collector (11 a) and the negative electrode side outermost-layer collector (11 b) extend outside the electrochemical zone defined by the insulating layer (31) surrounding each single battery (Fig. 8, paragraph 56). These extending sides of the collector (11) are corresponding to the second region of the instant application.  In addition, Kawai teaches that preferably an aluminum foil is used as the positive-electrode collector and positive electrode active material can be a lithium-transition-metal sulfuric-acid compound (reads on sulfur based inorganic compounds).  Since battery of Kawai is structurally similar to the battery of Miwa, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Miwa with the current collector and positive electrode active material of Kawai, because the simple substitution of one known element for another is likely to be obvious when predictable results such as KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 11, Miwa in view of Kawai discloses the invention as discussed above as applied to claim 1 and incorporated therein. Miwa does not expressly the contact tab formed of aluminum foil and the aluminum foil of the contact tab is coupled to the aluminum foil of the cathode by a weld. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose aluminum for tab material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding coupling of the tab to the aluminum foil by weld, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. –contact tab attached to current collector, does not depend on its method of production, i.e. welding.  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727